DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22, 24, 26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deboy (US PGPUB 2016/0209853).
Regarding claim 16, Figure 1 of Deboy discloses a switching apparatus [1] comprising:
First [24] and second current paths [25], each current path configured to be capable of conducting an electrical current [24 and 25]
the first current path including a first switching element connected in parallel with a diode [24]
the switching apparatus further including a switching controller configured to selectively control the switching of the first switching element [22]
wherein the switching controller is configured to selectively switch the first switching element at a first intra-current path switching speed to commutate the electrical current between the first switching element and the diode [Figure 3C]
the switching controller is configured to selectively switch the first switching element at a first inter-current path switching speed to commutate the electrical current between the first and second current paths [Figure 3C]
the first intra-current path switching speed is faster or slower than the first inter-current path switching speed [Figure 3C]

Regarding claim 17, Figure 1 of Deboy discloses wherein the switching controller is configured to set the intra-current path switching speed to regulate switching loss in the switching apparatus [inherent].
Examiner’s Note: Switching loss is inherently regulated by switching speed, since switching speed is directly related to switching loss.

Regarding claim 18, Figure 1 of Deboy discloses wherein the switching controller is configured to set the inter-current path switching speed to regulate voltage transient and/or ringing in the switching apparatus [paragraph 95; paragraph 24].

Regarding claim 19, Figure 1 of Deboy discloses wherein the second current path includes a second switching element [25], the switching controller is configured to selectively switch the second switching element at a second inter-current path switching speed to commutate the electrical current between the first and second current paths [Figure 3C], and the first intra-current path switching speed is faster or slower than the second inter-current path switching speed [Figure 3C].

Regarding claim 20, Figure 1 of Deboy discloses wherein the second current path includes the second switching element connected in parallel with a second passive current check element [25], the switching controller configured to selectively switch the second switching element at a second intra-current path switching speed to commutate the electrical current between the second switching element and the second passive current check element [Figure 3C], and wherein the second intra-current path switching speed is faster or slower than the first inter-current path switching speed and/or the second intra-current path switching speed is faster or slower than the second inter-current path switching speed [Figure 3C].

Regarding claim 21, Figure 1 of Deboy discloses wherein the first intra-current path switching speed is faster than or slower than or the same as the second intra-current path switching speed [Figure 3C].

Regarding claim 22, Figure 1 of Deboy discloses wherein the first inter-current path switching speed is faster than or slower than or the same as the second inter-current path switching speed [Figure 3C].

Regarding claim 24, Figure 1 of Deboy discloses wherein the switching controller includes: a plurality of single switching speed control circuits, each single switching speed control circuit configured to provide a switching signal at a respective single switching speed; and/or a variable switching speed control circuit configured to provide a switching signal at two or more switching speeds [22 and 23].

Regarding claim 26, Figure 1 of Deboy discloses wherein the or each switching element includes a transistor [24 and 25].

Regarding claim 28, Figure 1 of Deboy discloses wherein the or each passive current check element includes a diode [24 and 25].

Regarding claim 29, Figure 1 of Deboy discloses wherein the diode is a body or close-coupled diode [paragraph 23].

Regarding claim 30, Figure 1 of Deboy discloses a method of operating a switching apparatus [1] comprising:
first and second current paths, each current path configured to be capable of conducting an electrical current [24 and 25]
the first current path including a first switching element connected in parallel with a diode [24]
the method comprising switching the first switching element at a first intra-current path switching speed to commutate the electrical current between the first switching element and the first passive current check element [Figure 3C]
switching the first switching element at a first inter-current path switching speed to commutate the electrical current between the first and second current paths [Figure 3C]
wherein the first intra-current path switching speed is faster or slower than the first inter-current path switching speed [Figure 3C]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deboy (US PGPUB 2016/0209853).
Regarding claim 23, Deboy does not explicitly disclose wherein the switching controller is configured to selectively set the intra-current path and inter-current path switching speeds to be the same or substantially the same when the electrical current is below a predefined current threshold.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Deboy by using a current threshold for the purpose of determining a current flow through the power switches, as implied by Deboy [Figure 3B], since it was well-known in the art to use a current threshold to determine direction of current and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 25, Deboy does not explicitly disclose wherein the or each switching element is configured to be switchable to a reverse conduction state so that a reverse current flowing in the corresponding current path flows preferentially through that switching element than through the corresponding parallel-connected passive current check element.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Deboy by suing reverse conduction as a matter of simple design-choice, since reverse conduction in half bridges was well-known in the art and it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 27, Deboy does not explicitly disclose wherein the transistor is formed of silicon carbide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Deboy by using a silicon carbide transistor as a matter of simple design-choice, since silicon carbide transistors were well-known in the art and it would have been a matter of simple substitution for one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.

Applicant argues that Deboy does not teach the current path determining the switching speed. The examiner disagrees. Figure 3C of Deboy disclose the switches (i.e. paths) having different switching speeds based on whether the diode is conducting. Therefore, Deboy discloses the current path determining the switching speed. Thus, the applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842